904 F.2d 37
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald Lee FULLER, Defendant-Appellant.
No. 89-2244.
United States Court of Appeals, Sixth Circuit.
June 7, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Defendant appeals the sentence imposed on his guilty plea to possession of counterfeit securities, possession of a false identification document making implement, aiding and abetting, and conspiracy to utter a counterfeit security.  The defendant's notice of appeal was filed 13 days after the expiration of the appeal period, but included reasons for the late filing.  A previous panel of this Court construed those allegations as a motion for an extension of time and remanded this matter to the district court for the limited purpose of determining whether the defendant had established excusable neglect.  The district court found that excusable neglect had not been established, and denied the motion for an extension of time.


2
Timely filing of a notice of appeal is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  This Court may not enlarge the time for the filing of a notice of appeal.  Fed.R.App.P. 26(b).  Since the district court has denied the motion to extend, we have no jurisdiction in this appeal.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.